Exhibit 10.2


EMPLOYMENT AGREEMENT
 
P R E A M B L E
 
This Employment Agreement defines the essential terms and conditions of our
employment relationship with you.  The subjects covered in this Agreement are
vitally important to you and to the Company.  Thus, you should read the document
carefully and ask any questions before signing the Agreement.  Given the
importance of these matters to you and the Company, you are required to sign the
Agreement as a condition of employment.
 
This EMPLOYMENT AGREEMENT, dated and effective this 30th day of October, 2013 is
entered into by and between Hill-Rom Holdings, Inc. ("Company") and Taylor Smith
("Employee").
 
W I T N E S S E T H:


WHEREAS, the Company and its affiliated entities are engaged in the healthcare
industry throughout the United States and abroad including, but not limited to,
the design, manufacture, sale, service and rental of hospital beds and
stretchers, hospital furniture, medical-related architectural products,
specialty sleep surfaces (including therapeutic surfaces), air clearing devices,
biomedical and asset management services, as well as other medical-related
accessories, devices, products and services;
 
WHEREAS, the Company is willing to employ Employee in an executive or managerial
position and Employee desires to be employed by the Company in such capacity
based upon the terms and conditions set forth in this Agreement;
 
WHEREAS, in the course of the employment contemplated under this Agreement and
as a continuation of Employee's past employment with the Company, if applicable,
it will be necessary for Employee to acquire and maintain knowledge of certain
trade secrets and other confidential and proprietary information regarding the
Company as well as any of its parent, subsidiary and/or affiliated entities
(hereinafter jointly referred to as the "Companies"); and
 
WHEREAS, the Company and Employee (collectively referred to as the "Parties")
acknowledge and agree that the execution of this Agreement is necessary to
memorialize the terms and conditions of their employment relationship as well as
safeguard against the unauthorized disclosure or use of the Company's
confidential information and to otherwise preserve the goodwill and ongoing
business value of the Company;
 
NOW THEREFORE, in consideration of Employee's employment, the Company's
willingness to disclose certain confidential and proprietary information to
Employee and the mutual covenants contained herein as well as other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.
Employment.  As of the effective date of this Agreement, the Company agrees to
employ Employee and Employee agrees to serve as Senior Vice President,
Surgical/Respiratory Care.  Employee agrees to perform all duties and
responsibilities traditionally assigned to, or falling within the normal
responsibilities of, an individual employed in the above-referenced
position.  Employee also agrees to perform any and all additional duties or
responsibilities as may be assigned by the Company in its sole discretion. The
Parties acknowledge that both this title and the underlying duties may change.

 
2.
Best Efforts and Duty of Loyalty.  During the term of employment with the
Company, Employee covenants and agrees to exercise reasonable efforts to perform
all assigned duties in a diligent and professional manner and in the best
interest of the Company.  Employee agrees to devote Employee's full working
time, attention, talents, skills and best efforts to further the Company's
business and agrees not to take any action, or make any omission, that deprives
the Company of any business opportunities or otherwise act in a manner that
conflicts with the best interest of the Company or is otherwise detrimental to
its business.  Employee agrees not to engage in any outside business activity,
whether or not pursued for gain, profit or other pecuniary advantage, without
the express written consent of the Company.  Employee shall act at all times in
accordance with the Company's Code of Ethical Business Conducts, and all other
applicable policies which may exist or be adopted by the Company from time to
time.

 
3.
At-Will Employment.  Subject to the terms and conditions set forth below,
Employee specifically acknowledges and accepts such employment on an "at-will"
basis and agrees that both Employee and the Company retain the right to
terminate this relationship at any time, with or without cause, for any reason
not prohibited by applicable law upon notice as required by this
Agreement.  Employee acknowledges that nothing in this Agreement is intended to
create, nor should be interpreted to create, an employment contract for any
specified length of time between the Company and Employee.

 
4.
Compensation.  For all services rendered by Employee on behalf of, or at the
request of, the Company, Employee shall be paid as follows:

 
 
(a)
A base salary at the bi-weekly rate of Thirteen Thousand Four Hundred and Sixty
One Dollars and Fifty-Four Cents ($13,462.54), less usual and ordinary
deductions;

 
 
(b)
Incentive compensation, payable solely at the discretion of the Company,
pursuant to the Company's existing Incentive Compensation Program or any other
program as the Company may establish in its sole discretion; and

 
 
(c)
Such additional compensation, benefits and perquisites as the Company may deem
appropriate

 
5.
Changes to Compensation.  Notwithstanding anything contained herein to the
contrary, Employee acknowledges that the Company specifically reserves the right
to make changes to Employee's compensation in its sole discretion including, but
not limited to, modifying or eliminating a compensation component.  The Parties
agree that such changes shall be deemed effective immediately and a modification
of this Agreement unless, within seven (7) days after receiving notice of such
change, Employee exercises Employee's right to terminate this Agreement without
cause or for "Good Reason" as provided below in Paragraph No. 11.  The Parties
anticipate that Employee's compensation structure will be reviewed on an annual
basis but acknowledge that the Company shall have no obligation to do so.

 
 
2

--------------------------------------------------------------------------------

 
 
6.
Direct Deposit.  As a condition of employment, and within thirty (30) days of
the effective date of this Agreement, Employee agrees to make all necessary
arrangements to have all sums paid pursuant to this Agreement direct deposited
into one or more bank accounts as designated by Employee.

 
7.
Warranties and Indemnification.  Employee warrants that Employee is not a party
to any contract, restrictive covenant, or other agreement purporting to limit or
otherwise adversely affecting Employee's ability to secure employment with any
third party.  Alternatively, should any such agreement exist, Employee warrants
that the contemplated services to be performed hereunder will not violate the
terms and conditions of any such agreement.  In either event, Employee agrees to
fully indemnify and hold the Company harmless from any and all claims arising
from, or involving the enforcement of, any such restrictive covenants or other
agreements.

 
8.
Restricted Duties.  Employee agrees not to disclose, or use for the benefit of
the Company, any confidential or proprietary information belonging to any
predecessor employer(s) that otherwise has not been made public and further
acknowledges that the Company has specifically instructed Employee not to
disclose or use such confidential or proprietary information.  Based on
Employee's understanding of the anticipated duties and responsibilities
hereunder, Employee acknowledges that such duties and responsibilities will not
compel the disclosure or use of any such confidential and proprietary
information.

 
9.
Termination Without Cause.  The Parties agree that either party may terminate
this employment relationship at any time, without cause, upon sixty (60) days'
advance written notice or, if terminated by the Company, pay in lieu of notice
(hereinafter referred to as "notice pay").  In such event, Employee shall only
be entitled to such compensation, benefits and perquisites that have been paid
or fully accrued as of the effective date of Employee's separation and as
otherwise explicitly set forth in this Agreement.  However, in no event shall
Employee be entitled to notice pay if Employee is eligible for and accepts
severance payments pursuant to the provisions of Paragraphs 16 and 17, below.

 
10.
Termination With Cause.  Employee's employment may be terminated by the Company
at any time "for cause" without notice or prior warning.  For purposes of this
Agreement, "cause" shall mean the Company's good faith determination that
Employee has:

 
 
(a)
Acted with gross neglect or willful misconduct in the discharge of his/her
duties and responsibilities or refused to follow or comply with the lawful
direction of the Board of Directors of the Company or the terms and conditions
of this Agreement providing such refusal is not based primarily on Employee's
good faith compliance with applicable legal or ethical standards;

 
 
(b)
Acquiesced or participated in any conduct that is dishonest, fraudulent, illegal
(at the felony level), unethical, involves moral turpitude or is otherwise
illegal and involves conduct that has the potential, in the Company's reasonable
opinion, to cause the Company, its officers or its directors embarrassment or
ridicule;

 
 
3

--------------------------------------------------------------------------------

 
 
 
(c)
Violated a material requirement of any Company policy or procedure, specifically
including a violation of the Company's Code of Ethics or Associate Policy
Manual;

 
 
(d)
Disclosed without proper authorization any trade secrets or other Confidential
Information (as defined herein);

 
 
(e)
Engaged in any act that, in the reasonable opinion of the Company, is contrary
to its best interests or would hold the Company, its officers or directors up to
probable civil or criminal liability, provided that, if Executive acts in good
faith in compliance with applicable legal or ethical standards, such actions
shall not be grounds for termination for cause; or

 
 
(f)
Engaged in such other conduct recognized at law as constituting cause.

 
Upon the occurrence or discovery of any event specified above, the Company shall
have the right to terminate Employee's employment, effective immediately, by
providing notice thereof to Employee without further obligation to Employee,
other than accrued wages or other accrued wages, deferred compensation or other
accrued benefits of employment (collectively referred to herein as "Accrued
Obligations"), which shall be paid in accordance with the Company's past
practice and applicable law. To the extent any violation of this Paragraph is
capable of being promptly cured by Employee (or cured within a reasonable period
to the Company's satisfaction), the Company agrees to provide Employee with a
reasonable opportunity to so cure such defect.  Absent written mutual agreement
otherwise, the Parties agree in advance that it is not possible for Employee to
cure any violations of sub-paragraph (b) or (d) and, therefore, no opportunity
for cure need be provided in those circumstances.
 
11.
Termination by Employee for Good Reason.  Employee may terminate this Agreement
and declare this Agreement to have been terminated "without cause" by the
Company (and, therefore, for "Good Reason") upon the occurrence, without
Employee's consent, of any of the following acts by the Company, or failures by
the Company to act (each a “Good Reason Condition”), provided (i) the Employee
provides written notice to the Company of the occurrence of the Good Reason
Condition within ten (10) business days after the Employee has knowledge of the
Good Reason Condition; (ii) the Company fails to notify the Employee of the
Company’s intended method of correction within thirty (30) business days after
the Company receives Employee’s notice, or the Company fails to correct the Good
Reason Condition within thirty (30) business days after such Employee notice;
and (iii) the Employee resigns within ten (10) business days after the end of
the 30-business-day period specified in (ii):

 
 
(a)
A material diminution in Employee’s duties;

 
 
(b)
The failure to elect or reelect Employee as Vice President or other officer of
the Company (unless such failure is related in any way to the Company's decision
to terminate Employee for cause);

 
 
4

--------------------------------------------------------------------------------

 
 
 
(c)
The failure of the Company to continue to provide Employee with office space,
related facilities and support personnel (including, but not limited to,
administrative and secretarial assistance) within the Company's principal
executive offices commensurate with his responsibilities to, and position
within, the Company;

 
 
(d)
A material reduction by the Company in the amount of Employee's base salary or
the discontinuation or material reduction by the Company of Employee's
participation at the same level of eligibility as compared to other peer
employees in any incentive compensation, additional compensation, benefits,
policies or perquisites subject to Employee understanding that such reduction(s)
shall be permissible if the change applies in a similar way to other peer level
employees;

 
 
(e)
The relocation of the Company's principal executive offices or Employee's place
of work to a location requiring a change of more than fifty (50) miles in
Employee's daily commute; or

 
 
(f)
Any other action or inaction by the Company that constitutes a material breach
of this Employment Agreement.

 
12.
Termination Due to Death or Disability.  In the event Employee dies or suffers a
disability (as defined herein) during the term of employment, this Agreement
shall automatically be terminated on the date of such death or disability
without further obligation on the part of the Company other than the payment of
Accrued Obligations.  For purposes of this Agreement, Employee shall be
considered to have suffered a "disability" upon a determination that Employee
cannot perform the essential functions of Employee's position as a result of a
such a disability and the occurrence of one or more of the following events:

 
 
(a)
Employee becomes eligible for or receives any benefits pursuant to any
disability insurance policy as a result of a determination under such policy
that Employee is permanently disabled;

 
 
(b)
Employee becomes eligible for or receives any disability benefits under the
Social Security Act; or

 
 
(c)
A good faith determination by the Company that Employee is and will likely
remain unable to perform the essential functions of Employee's duties or
responsibilities hereunder on a full-time basis, with or without reasonable
accommodation, as a result of any mental or physical impairment.

 
Notwithstanding anything expressed or implied above to the contrary, the Company
agrees to fully comply with its obligations under the Family and Medical Leave
Act of 1993 and the Americans with Disabilities Act as well as any other
applicable federal, state, or local law, regulation, or ordinance governing the
provision of leave to individuals with serious health conditions or the
protection of individuals with disabilities, as well as the Company's obligation
to provide reasonable accommodation thereunder.
 
13.
Exit Interview.  Upon termination of Employee's employment for any reason,
Employee agrees, if requested, to participate in an exit interview with the
Company and reaffirm in writing Employee's post-employment obligations as set
forth in this Agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
14.
Section 409A Notification.  Employee acknowledges that Employee has been advised
of the American Jobs Creation Act of 2004, which added Section 409A to the
Internal Revenue Code ("Section 409A"), and significantly changed the taxation
of nonqualified deferred compensation plans and arrangements.  Under proposed
and final regulations as of the date of this Agreement, Employee has been
advised that Employee's severance pay and other termination benefits may be
treated by the Internal Revenue Service as providing "nonqualified deferred
compensation," and therefore subject to Section 409A.  In that event, several
provisions in Section 409A may affect Employee's receipt of severance
compensation, including the timing thereof.  These include, but are not limited
to, a provision which requires that distributions to "specified employees" of
public companies on account of separation from service may not be made earlier
than six (6) months after the effective date of such separation.  If applicable,
failure to comply with Section 409A can lead to immediate taxation of such
deferrals, with interest calculated at a penalty rate and a 20% penalty.  As a
result of the requirements imposed by the American Jobs Creation Act of 2004,
Employee agrees if Employee is a "specified employee" at the time of Employee's
termination of employment and if payments in connection with such termination of
employment are subject to Section 409A and not otherwise exempt, such payments
(and other benefits to the extent applicable) due Employee at the time of
termination of employment shall not be paid until a date at least six (6) months
after the effective date of Employee's termination of employment ("Employee's
Effective Termination Date").  Notwithstanding any provision of this Agreement
to the contrary, to the extent that any payment under the terms of this
Agreement would constitute an impermissible acceleration of payments under
Section 409A or any regulations or Treasury guidance promulgated thereunder,
such payments shall be made no earlier than at such times allowed under Section
409A.  If any provision of this Agreement (or of any award of compensation)
would cause Employee to incur any additional tax or interest under Section 409A
or any regulations or Treasury guidance promulgated thereunder, the Company or
its successor may reform such provision; provided that it will (i) maintain, to
the maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Section 409A and (ii) notify and consult
with Employee regarding such amendments or modifications prior to the effective
date of any such change.  Each amount to be paid or benefit to be provided to
Employee pursuant to this Agreement, which constitutes deferred compensation
subject to Section 409A, shall be construed as a separate identified payment for
purposes of Section 409A.  To the extent required to avoid an accelerated or
additional tax under Section 409A, amounts reimbursed to Employee under this
Agreement shall be paid to Employee on or before the last day of the year
following the year in which the expense was incurred, the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Employee) during
any one year may not affect amounts reimbursed or provided in any subsequent tax
year, and the right to reimbursement (and in-kind benefits provided to Employee)
under this Agreement shall not be subject to liquidation or exchange for another
benefit.

 
 
6

--------------------------------------------------------------------------------

 
 
15.
Section 409A Acknowledgement.  Employee acknowledges that, notwithstanding
anything contained herein to the contrary, both Parties shall be independently
responsible for accessing their own risks and liabilities under Section 409A
that may be associated with any payment made under the terms of this Agreement
or any other arrangement which may be deemed to trigger Section 409A.  Further,
the Parties agree that each shall independently bear responsibility for any and
all taxes, penalties or other tax obligations as may be imposed upon them in
their individual capacity as a matter of law.  To the extent applicable,
Employee understands and agrees that Employee shall have the responsibility for,
and Employee agrees to pay, any and all appropriate income tax or other tax
obligations for which Employee is individually responsible and/or related to
receipt of any benefits provided in this Agreement.  Employee agrees to fully
indemnify and hold the Company harmless for any taxes, penalties, interest, cost
or attorneys' fee assessed against or incurred by the Company on account of such
benefits having been provided to Employee or based on any alleged failure to
withhold taxes or satisfy any claimed obligation.  Employee understands and
acknowledges that neither the Company, nor any of its employees, attorneys, or
other representatives has provided or will provide Employee with any legal or
financial advice concerning taxes or any other matter, and that Employee has not
relied on any such advice in deciding whether to enter into this Agreement.

 
16.
Severance Payments.  In the event Employee's employment is terminated by the
Company without cause (including by Employee for Good Reason), and subject to
the normal terms and conditions imposed by the Company as set forth herein and
in the attached Separation and Release Agreement, Employee shall be eligible to
receive severance pay based upon Employee's base salary at the time of
termination for a period determined in accordance with any guidelines as may be
established by the Company or for a period up to twelve (12) months (whichever
is longer).

 
17.
Severance Payment Terms and Conditions.  No severance pay shall be paid if
Employee voluntarily leaves the Company's employ without Good Reason, as defined
above, or is terminated for cause.  Any severance pay made payable under this
Agreement shall be paid in lieu of, and not in addition to, any other
contractual, notice or statutory pay or other accrued compensation obligation
(excluding accrued wages and deferred compensation).  Additionally, such
severance pay is contingent upon Employee fully complying with the restrictive
covenants contained herein and executing a Separation and Release Agreement.
Further, the Company's obligation to provide severance hereunder shall be deemed
null and void should Employee fail or refuse to execute and deliver to the
Company the Company's then-standard Separation and Release Agreement (without
modification) within any time period as may be prescribed by law or, in absence
thereof, twenty-one (21) days after the Employee's Effective Termination
Date.  Conditioned upon the execution and delivery of the Separation and Release
Agreement as set forth in the prior sentence, Severance pay benefits shall be
paid as follows: (i) in one lump sum equivalent to six (6) months' salary on the
day following the date which is six (6) months following Employee's Effective
Termination Date with any remainder to be paid in bi-weekly installments
equivalent to the Employee's salary commencing upon the next regularly scheduled
payroll date, if both the severance pay benefit is subject to Section 409A and
if Employee is a "specified employee" under Section 409A or (ii) for any
severance pay benefits not subject to clause (i), begin upon the next regularly
scheduled payroll following the earlier to occur of fifteen (15) days from the
Company's receipt of an executed Separation and Release Agreement or the
expiration of sixty (60) days after Employee's Effective Termination Date and
shall be paid on the Company's regularly scheduled pay dates; provided, however,
that if the before-stated sixty (60) day period ends in a calendar year
following the calendar year in which the sixty (60) day period commenced, then
any benefits not subject to clause (i) shall only begin on the next regularly
scheduled payroll following the expiration of sixty (60) days after the
Employee's Effective Termination Date.  Excluding any lump sum payment due as a
result of the application of Section 409A (which shall be paid regardless of
reemployment), all other severance payments provided hereunder shall terminate
upon reemployment.

 
 
7

--------------------------------------------------------------------------------

 
 
18.
Assignment of Rights.

 
 
(a)
Copyrights.  Employee agrees that all works of authorship fixed in any tangible
medium of expression by Employee during the term of this Agreement relating to
the Company's business ("Works"), either solely or jointly with others, shall be
and remain exclusively the property of the Company.  Each such Work created by
Employee is a "work made for hire" under the copyright law and the Company may
file applications to register copyright in such Works as author and copyright
owner thereof.  If, for any reason, a Work created by Employee is excluded from
the definition of a "work made for hire" under the copyright law, then Employee
does hereby assign, sell, and convey to the Company the entire rights, title,
and interests in and to such Work, including the copyright therein, to the
Company.  Employee will execute any documents that the Company deems necessary
in connection with the assignment of such Work and copyright therein.  Employee
will take whatever steps and do whatever acts the Company requests, including,
but not limited to, placement of the Company's proper copyright notice on Works
created by Employee to secure or aid in securing copyright protection in such
Works and will assist the Company or its nominees in filing applications to
register claims of copyright in such Works.  The Company shall have free and
unlimited access at all times to all Works and all copies thereof and shall have
the right to claim and take possession on demand of such Works and copies.

 
 
(b)
Inventions.  Employee agrees that all discoveries, concepts, and ideas, whether
patentable or not, including, but not limited to, apparatus, processes, methods,
compositions of matter, techniques, and formulae, as well as improvements
thereof or know-how related thereto, relating to any present or prospective
product, process, or service of the Company ("Inventions") that Employee
conceives or makes during the term of this Agreement relating to the Company's
business, shall become and remain the exclusive property of the Company, whether
patentable or not, and Employee will, without royalty or any other
consideration:

 
 
(i)
Inform the Company promptly and fully of such Inventions by written reports,
setting forth in detail the procedures employed and the results achieved;

 
 
(ii)
Assign to the Company all of Employee's rights, title, and interests in and to
such Inventions, any applications for United States and foreign Letters Patent,
any United States and foreign Letters Patent, and any renewals thereof granted
upon such Inventions;

 
 
(iii)
Assist the Company or its nominees, at the expense of the Company, to obtain
such United States and foreign Letters Patent for such Inventions as the Company
may elect; and

 
 
(iv)
Execute, acknowledge, and deliver to the Company at the Company's expense such
written documents and instruments, and do such other acts, such as giving
testimony in support of Employee's inventorship, as may be necessary in the
opinion of the Company, to obtain and maintain United States and foreign Letters
Patent upon such Inventions and to vest the entire rights and title thereto in
the Company and to confirm the complete ownership by the Company of such
Inventions, patent applications, and patents.

 
 
8

--------------------------------------------------------------------------------

 
 
19.
Company Property.  All records, files, drawings, documents, data in whatever
form, business equipment (including computers, PDAs, cell phones, etc.), and the
like relating to, or provided by, the Company shall be and remain the sole
property of the Company.  Upon termination of employment, Employee shall
immediately return to the Company all such items without retention of any copies
and without additional request by the Company.  De minimis items such as pay
stubs, 401(k) plan summaries, employee bulletins, and the like are excluded from
this requirement.

 
20.
Confidential Information.  Employee acknowledges that the Company and its
affiliated entities (herein collectively referred to as "Companies") possess
certain trade secrets as well as other confidential and proprietary information
which they have acquired or will acquire at great effort and expense.  Such
information may include, without limitation, confidential information, whether
in tangible or intangible form, regarding the Companies' products and services,
marketing strategies, business plans, operations, costs, current or prospective
customer information (including customer identities, contacts, requirements,
creditworthiness, preferences, and like matters), product concepts, designs,
prototypes or specifications, research and development efforts, technical data
and know-how, sales information, including pricing and other terms and
conditions of sale, financial information, internal procedures, techniques,
forecasts, methods, trade information, trade secrets, software programs, project
requirements, inventions, trademarks, trade names, and similar information
regarding the Companies' business(es) (collectively referred to herein as
"Confidential Information").  Employee further acknowledges that, as a result of
Employee's employment with the Company, Employee will have access to, will
become acquainted with, and/or may help develop, such Confidential
Information.  Confidential Information shall not include information readily
available in the public so long as such information was not made available
through fault of Employee or wrong doing by any other individual.

 
21.
Restricted Use of Confidential Information.  Employee agrees that all
Confidential Information is and shall remain the sole and exclusive property of
the Company and/or its affiliated entities.  Except as may be expressly
authorized by the Company in writing, Employee agrees not to disclose, or cause
any other person or entity to disclose, any Confidential Information to any
third party while employed by the Company and for as long thereafter as such
information remains confidential (or as limited by applicable law).  Further,
Employee agrees to use such Confidential Information only in the course of
Employee's duties in furtherance of the Company's business and agrees not to
make use of any such Confidential Information for Employee's own purposes or for
the benefit of any other entity or person.

 
22.
Acknowledged Need for Limited Restrictive Covenants.  Employee acknowledges that
the Companies have spent and will continue to expend substantial amounts of
time, money and effort to develop their business strategies, Confidential
Information, customer identities and relationships, goodwill and employee
relationships, and that Employee will benefit from these efforts.  Further,
Employee acknowledges the inevitable use of, or near-certain influence by
Employee's knowledge of, the Confidential Information disclosed to Employee
during the course of employment if allowed to compete against the Company in an
unrestricted manner and that such use would be unfair and extremely detrimental
to the Company.  Accordingly, based on these legitimate business reasons,
Employee acknowledges each of the Companies' need to protect their legitimate
business interests by reasonably restricting Employee's ability to compete with
the Company on a limited basis.

 
 
9

--------------------------------------------------------------------------------

 
 
23.
Non-Solicitation.  During Employee's employment and for a period of eighteen
(18) months thereafter, Employee agrees not to directly or indirectly engage in
the following prohibited conduct:

 
 
(a)
Solicit, offer products or services to, or accept orders for, any Competitive
Products or otherwise transact any competitive business with, any customer or
entity with whom Employee had contact or transacted any business on behalf of
the Company (or any Affiliate thereof) during the eighteen (18) month period
preceding Employee's date of separation or about whom Employee possessed, or had
access to, confidential and proprietary information;

 
 
(b)
Attempt to entice or otherwise cause any third party to withdraw, curtail or
cease doing business with the Company (or any Affiliate thereof), specifically
including customers, vendors, independent contractors and other third party
entities;

 
 
(c)
Disclose to any person or entity the identities, contacts or preferences of any
customers of the Company (or any Affiliate thereof), or the identity of any
other persons or entities having business dealings with the Company (or any
Affiliate thereof);

 
 
(d)
Induce any individual who has been employed by or had provided services to the
Company (or any Affiliate thereof) within the six (6) month period immediately
preceding the effective date of Employee's separation to terminate such
relationship with the Company (or any Affiliate thereof);

 
 
(e)
Assist, coordinate or otherwise offer employment to, accept employment inquiries
from, or employ any individual who is or had been employed by the Company (or
any Affiliate thereof) at any time within the six (6) month period immediately
preceding such offer, or inquiry;

 
 
(f)
Communicate or indicate in any way to any customer of the Company (or any
Affiliate thereof), prior to formal separation from the Company, any interest,
desire, plan, or decision to separate from the Company; or

 
 
(g)
Otherwise attempt to directly or indirectly interfere with the Company's
business, the business of any of the Companies or their relationship with their
employees, consultants, independent contractors or customers.

 
24.
Limited Non-Compete.  For the above-stated reasons, and as a condition of
employment to the fullest extent permitted by law, Employee agrees during the
Relevant Non-Compete Period not to directly or indirectly engage in the
following competitive activities:

 
 
(a)
Employee shall not have any ownership interest in, work for, advise, consult, or
have any business connection or business or employment relationship in any
competitive capacity with any Competitor unless Employee provides written notice
to the Company of such relationship prior to entering into such relationship
and, further, provides sufficient written assurances to the Company's
satisfaction that such relationship will not, jeopardize the Company's
legitimate interests or otherwise violate the terms of this Agreement;

 
 
10

--------------------------------------------------------------------------------

 
 
 
(b)
Employee shall not engage in any research, development, production, sale or
distribution of any Competitive Products, specifically including any products or
services relating to those for which Employee had responsibility for the
eighteen (18) month period preceding Employee's date of separation;

 
 
(c)
Employee shall not market, sell, or otherwise offer or provide any Competitive
Products within Employee's Geographic Territory (if applicable) or Assigned
Customer Base, specifically including any products or services relating to those
for which Employee had responsibility for the eighteen (18) month period
preceding Employee's date of separation; and

 
 
(d)
Employee shall not distribute, market, sell or otherwise offer or provide any
Competitive Products to any customer of the Company with whom Employee had
contact or for which Employee had responsibility at any time during the eighteen
(18) month period preceding Employee's date of separation.

 
25.
Non-Compete Definitions.  For purposes of this Agreement, the Parties agree that
the following terms shall apply:

 
 
(a)
"Affiliate" includes any parent, subsidiary, joint venture, or other entity
controlled, owned, managed or otherwise associated with the Company;

 
 
(b)
"Assigned Customer Base" shall include all accounts or customers formally
assigned to Employee within a given territory or geographical area or contacted
by Employee at any time during the eighteen (18) month period preceding
Employee's date of separation;

 
 
(c)
"Competitive Products" shall include any product or service that directly or
indirectly competes with, is substantially similar to, or serves as a reasonable
substitute for, any product or service in research, development or design, or
manufactured, produced, sold or distributed by the Company;

 
 
(d)
"Competitor" shall include any person or entity that offers or is actively
planning to offer any Competitive Products;

 
 
(e)
"Geographic Territory" shall include any territory formally assigned to Employee
as well as all territories in which Employee has provided any services, sold any
products or otherwise had responsibility at any time during the eighteen (18)
month period preceding Employee's date of separation;

 
 
(f)
"Relevant Non-Compete Period" shall include the period of Employee's employment
with the Company as well as a period of eighteen (18) months after such
employment is terminated, regardless of the reason for such termination
provided, however, that this period shall be reduced to the greater of (i) nine
(9) months or (ii) the total length of Employee's employment with the Company,
including employment with any parent, subsidiary or affiliated entity, if such
employment is less than eighteen (18) months;

 
 
11

--------------------------------------------------------------------------------

 
 
 
(g)
"Directly or indirectly" shall be construed such that the foregoing restrictions
shall apply equally to Employee whether performed individually or as a partner,
shareholder, officer, director, manager, employee, salesman, independent
contractor, broker, agent, or consultant for any other individual, partnership,
firm, corporation, company, or other entity engaged in such conduct.

 
26.
Consent to Reasonableness.  In light of the above-referenced concerns, including
Employee's knowledge of and access to the Companies' Confidential Information,
Employee acknowledges that the terms of the foregoing restrictive covenants are
reasonable and necessary to protect the Company's legitimate business interests
and will not unreasonably interfere with Employee's ability to obtain alternate
employment.  As such, Employee hereby agrees that such restrictions are valid
and enforceable, and affirmatively waives any argument or defense to the
contrary.  Employee acknowledges that this limited non-competition provision is
not an attempt to prevent Employee from obtaining other employment in violation
of IC §22-5-3-1 or any other similar statute.  Employee further acknowledges
that the Company may need to take action, including litigation, to enforce this
limited non-competition provision, which efforts the Parties stipulate shall not
be deemed an attempt to prevent Employee from obtaining other employment.

 
27.
Survival of Restrictive Covenants.  Employee acknowledges that the above
restrictive covenants shall survive the termination of this Agreement and the
termination of Employee's employment for any reason. Employee further
acknowledges that any alleged breach by the Company of any contractual,
statutory or other obligation shall not excuse or terminate the obligations
hereunder or otherwise preclude the Company from seeking injunctive or other
relief.  Rather, Employee acknowledges that such obligations are independent and
separate covenants undertaken by Employee for the benefit of the Company.

 
28.
Effect of Transfer.  Subject to the provisions of Paragraph 11 above, Employee
agrees that this Agreement shall continue in full force and effect
notwithstanding any change in job duties, job titles or reporting
responsibilities.  Employee further acknowledges that the above restrictive
covenants shall survive, and be extended to cover, the transfer of Employee from
the Company to its parent, subsidiary, or any other affiliated entity
(hereinafter collectively referred to as an "Affiliate") or any subsequent
transfer(s) among them.  Specifically, in the event of Employee's temporary or
permanent transfer to an Affiliate, Employee agrees that the foregoing
restrictive covenants shall remain in force so as to continue to protect such
company for the duration of the non-compete period, measured from Employee's
effective date of transfer to an Affiliate.  Additionally, Employee acknowledges
that this Agreement shall be deemed to have been automatically assigned to the
Affiliate as of Employee's effective date of transfer such that the
above-referenced restrictive covenants (as well as all other terms and
conditions contained herein) shall be construed thereafter to protect the
legitimate business interests and goodwill of the Affiliate as if Employee and
the Affiliate had independently entered into this Agreement.  Employee's
acceptance of Employee's transfer to, and subsequent employment by, the
Affiliate shall serve as consideration for (as well as be deemed as evidence of
Employee's consent to) the assignment of this Agreement to the Affiliate as well
as the extension of such restrictive covenants to the Affiliate.  Employee
agrees that this provision shall apply with equal force to any subsequent
transfers of Employee from one Affiliate to another Affiliate.

 
 
12

--------------------------------------------------------------------------------

 
 
29.
Post-Termination Notification.  For the duration of Employee's Relevant
Non-compete Period or other restrictive covenant period, whichever is longer,
Employee agrees to promptly notify the Company no later than five (5) business
days of Employee's acceptance of any employment or consulting engagement.  Such
notice shall include sufficient information to ensure Employee compliance with
Employee's non-compete obligations and must include at a minimum the following
information:  (i) the name of the employer or entity for which Employee is
providing any consulting services; (ii) a description of Employee's intended
duties as well as (iii) the anticipated start date.  Such information is
required to ensure Employee's compliance with Employee's non-compete obligations
as well as all other applicable restrictive covenants. Such notice shall be
provided in writing to the Office of Vice President and General Counsel of the
Company at 1069 State Road 46 E, Batesville, Indiana 47006.  Failure to timely
provide such notice shall be deemed a material breach of this Agreement and
entitle the Company to return of any severance paid to Employee plus attorneys'
fees.  Employee further consents to the Company's notification to any new
employer of Employee's rights and obligations under this Agreement.

 
30.
Scope of Restrictions.  If the scope of any restriction contained in any
preceding paragraphs of this Agreement is deemed too broad to permit enforcement
of such restriction to its fullest extent, then such restriction shall be
enforced to the maximum extent permitted by law, and Employee hereby consents
and agrees that such scope may be judicially modified accordingly in any
proceeding brought to enforce such restriction.

 
31.
Specific Enforcement/Injunctive Relief.  Employee agrees that it would be
difficult to measure any damages to the Company from a breach of the
above-referenced restrictive covenants, but acknowledges that the potential for
such damages would be great, incalculable and irremediable, and that monetary
damages alone would be an inadequate remedy.  Accordingly, Employee agrees that
the Company shall be entitled to immediate injunctive relief against such
breach, or threatened breach, in any court having jurisdiction.  In addition, if
Employee violates any such restrictive covenant, Employee agrees that the period
of such violation shall be added to the term of the restriction.  In determining
the period of any violation, the Parties stipulate that in any calendar month in
which Employee engages in any activity in violation of such provisions, Employee
shall be deemed to have violated such provision for the entire month, and that
month shall be added to the duration of the non-competition provision.  Employee
acknowledges that the remedies described above shall not be the exclusive
remedies, and the Company may seek any other remedy available to it either in
law or in equity, including, by way of example only, statutory remedies for
misappropriation of trade secrets, and including the recovery of compensatory or
punitive damages.  Employee further agrees that the Company shall be entitled to
an award of all costs and attorneys' fees incurred by it in any attempt to
enforce the terms of this Agreement.

 
32.
Publicly Traded Stock.  The Parties agree that nothing contained in this
Agreement shall be construed to prohibit Employee from investing Employee's
personal assets in any stock or corporate security traded or quoted on a
national securities exchange or national market system provided, however, such
investments do not require any services on the part of Employee in the operation
or the affairs of the business or otherwise violate the Company's Code of
Ethics.

 
 
13

--------------------------------------------------------------------------------

 
 
33.
Notice of Claim and Contractual Limitations Period.  Employee acknowledges the
Company's need for prompt notice, investigation, and resolution of any claims
that may be filed against it due to the number of relationships it has with
employees and others (and due to the turnover among such individuals with
knowledge relevant to any underlying claim).  Accordingly, Employee agrees prior
to initiating any litigation of any type (including, but not limited to,
employment discrimination litigation, wage litigation, defamation, or any other
claim) to notify the Company, within One Hundred and Eighty (180) days after the
claim accrued, by sending a certified letter addressed to the Company's General
Counsel setting forth:  (i) claimant's name, address, and phone; (ii) the name
of any attorney (if any) representing Employee; (iii) the nature of the claim;
(iv) the date the claim arose; and (v) the relief requested.  This provision is
in addition to any other notice and exhaustion requirements that might
apply.  For any dispute or claim of any type against the Company (including but
not limited to employment discrimination litigation, wage litigation,
defamation, or any other claim), Employee must commence legal action within the
shorter of one (1) year of accrual of the cause of action or such shorter period
that may be specified by law.

 
34.
Non-Jury Trials.  Notwithstanding any right to a jury trial for any claims,
Employee waives any such right to a jury trial, and agrees that any claim of any
type (including but not limited to employment discrimination litigation, wage
litigation, defamation, or any other claim) lodged in any court will be tried,
if at all, without a jury.

 
35.
Choice of Forum.  Employee acknowledges that the Company is primarily based in
Indiana, and Employee understands and acknowledges the Company's desire and need
to defend any litigation against it in Indiana.  Accordingly, the Parties agree
that any claim of any type brought by Employee against the Company or any of its
employees or agents must be maintained only in a court sitting in Marion County,
Indiana, or Ripley County, Indiana, or, if a federal court, the Southern
District of Indiana, Indianapolis Division.  Employee further understands and
acknowledges that in the event the Company initiates litigation against
Employee, the Company may need to prosecute such litigation in such state where
the Employee is subject to personal jurisdiction.  Accordingly, for purposes of
enforcement of this Agreement, Employee specifically consents to personal
jurisdiction in the State of Indiana as well as any state in which resides a
customer assigned to the Employee.  Furthermore, Employee consents to appear,
upon Company's request and at Employee's own cost, for deposition, hearing,
trial, or other court proceeding in Indiana or in any state in which resides a
customer assigned to the Employee.

 
36.
Choice of Law.  This Agreement shall be deemed to have been made within the
County of Ripley, State of Indiana and shall be interpreted and construed in
accordance with the laws of the State of Indiana.  Any and all matters of
dispute of any nature whatsoever arising out of, or in any way connected with
the interpretation of this Agreement, any disputes arising out of the Agreement
or the employment relationship between the Parties hereto, shall be governed by,
construed by and enforced in accordance with the laws of the State of Indiana
without regard to any applicable state's choice of law provisions.

 
37.
Titles.  Titles are used for the purpose of convenience in this Agreement and
shall be ignored in any construction of it.

 
 
14

--------------------------------------------------------------------------------

 
 
38.
Severability.  The Parties agree that each and every paragraph, sentence,
clause, term and provision of this Agreement is severable and that, in the event
any portion of this Agreement is adjudged to be invalid or unenforceable, the
remaining portions thereof shall remain in effect and be enforced to the fullest
extent permitted by law.  Further, should any particular clause, covenant, or
provision of this Agreement be held unreasonable or contrary to public policy
for any reason, the Parties acknowledge and agree that such covenant, provision
or clause shall automatically be deemed modified such that the contested
covenant, provision or clause will have the closest effect permitted by
applicable law to the original form and shall be given effect and enforced as so
modified to whatever extent would be reasonable and enforceable under applicable
law.

 
39.
Assignment-Notices.  The rights and obligations of the Company under this
Agreement shall inure to its benefit, as well as the benefit of its parent,
subsidiary, successor and affiliated entities, and shall be binding upon the
successors and assigns of the Company.  This Agreement, being personal to
Employee, cannot be assigned by Employee, but Employee's personal representative
shall be bound by all its terms and conditions. Any notice required hereunder
shall be sufficient if in writing and mailed to the last known residence of
Employee or to the Company at its principal office with a copy mailed to the
Office of the General Counsel.

 
40.
Amendments and Modifications.  Except as specifically provided herein, no
modification, amendment, extension or waiver of this Agreement or any provision
hereof shall be binding upon the Company or Employee unless in writing and
signed by both Parties.  The waiver by the Company or Employee of a breach of
any provision of this Agreement shall not be construed as a waiver of any
subsequent breach. Nothing in this Agreement shall be construed as a limitation
upon the Company's right to modify or amend any of its manuals or policies in
its sole discretion and any such modification or amendment which pertains to
matters addressed herein shall be deemed to be incorporated herein and made a
part of this Agreement.

 
41.
Outside Representations.  Employee represents and acknowledges that in signing
this Agreement Employee does not rely, and has not relied, upon any
representation or statement made by the Company or by any of the Company's
employees, officers, agents, stockholders, directors or attorneys with regard to
the subject matter, basis or effect of this Agreement other than those
specifically contained herein.

 
42.
Voluntary and Knowing Execution.  Employee acknowledges that Employee has been
offered a reasonable amount of time within which to consider and review this
Agreement; that Employee has carefully read and fully understands all of the
provisions of this Agreement; and that Employee has entered into this Agreement
knowingly and voluntarily.

 
43.
Entire Agreement.  This Agreement constitutes the entire employment agreement
between the Parties hereto concerning the subject matter hereof and shall
supersede all prior and contemporaneous agreements between the Parties in
connection with the subject matter of this Agreement.  Any pre-existing
Employment Agreements shall be deemed null and void.  Nothing in this Agreement,
however, shall affect any separately-executed written agreement addressing any
other issues (e. g., the Inventions, Improvements, Copyrights and Trade Secrets
Agreement, etc.).

 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have signed this Agreement effective as of the
day and year first above written.
 
TAYLOR SMITH
 
HILL-ROM HOLDINGS, INC.
                   
Signed:
/s/ Taylor Smith  
By:
/s/ Michael Oliver          
Printed:
Taylor Smith
 
Title:
Senior Vice President
         
Dated:
October 26, 2013  
Dated:
October 30, 2013

 
 


CAUTION: READ BEFORE SIGNING


 
 
 
 
 
16

--------------------------------------------------------------------------------